Citation Nr: 0217181	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from October 1940 to June 
1946.  He was a prisoner of war (POW) from May 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in February 2000; the death certificate 
lists the immediate cause of death as cardiopulmonary 
arrest.

3.  During his lifetime, the veteran was awarded service 
connection for tuberculosis and post-traumatic stress 
disorder.

4.  The heart disease that caused the veteran's death 
originated during service.







CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, 
not pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among 
other things, the VCAA provides that VA must notify the 
appellant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the appellant was 
notified of the information necessary to substantiate her 
claim, by means of the discussions in the April 2001 
statement of the case, which specifically addressed the 
contents of the VCAA in the context of the appellant's 
claim.  The RO explained its decision with respect to each 
issue, and invited the appellant to identify records that 
could be obtained to support her claim.  Under these 
circumstances, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
appellant of which information and evidence she was to 
provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the appellant identified 
as relevant to her claim.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Factual History

The veteran's Separation Qualification Record discloses that 
the veteran was taken prisoner at the fall of Corregidor in 
May 1942 and interned for 39 months in prison camps at 
Manila and Manchuria.  Based on the evidence of record, 
although the veteran was a prisoner of the Japanese 
government, the service records do not show, and the veteran 
never contended during his lifetime, that he was interned at 
any time within the borders of Japan.  There are essentially 
no medical treatment records available during the veteran's 
internment as a P.O.W.  After the veteran was repatriated, 
he was hospitalized in October 1945.  The hospital 
examination revealed that he was 69 3/4 inches tall and 
weighed 143 pounds.  No tropical diseases were found except 
roundworms, for which he was given treatment with Caprokol.  
The diagnosis was intestinal, ascaris inflection.  In June 
1946, the veteran was hospitalized because of suspicious 
findings on his chest x-ray film at the Separation Center.  
Physical examination was unremarkable.  The diagnosis was 
active pulmonary tuberculosis.

VA examined the veteran in July 1950.  At the time, the 
veteran complained of weight loss, which he was unable to 
regain.  The examiner noted that the veteran's nutrition was 
fair.  The rest of the examination was unremarkable.  The 
diagnosis was arrested pulmonary tuberculosis.

A prisoner-of-war protocol examination was conducted by VA 
in February 1984.  According to the report, during the 
veteran's imprisonment, he was intimidated, subjected to 
beatings and physical torture.  He lost 58 pounds, ate 
mainly bamboo sprouts, broth, and rice, and he suffered from 
dysentery.  It was further noted that the veteran had been 
told that he had a vitamin deficiency due to beriberi 
apparently by a physician who was also a prisoner of war.  

The Board denied the veteran's claim for entitlement to 
service connection for beriberi in 1984 because the post-
service medical evidence was negative for beriberi.  Under 
the law in 1984, the Board essentially determined that, 
whatever the veteran was diagnosed with during his 
internment as a result of malnourishment, service connection 
could not be granted because there was no medical evidence 
of a current disability at the time of the decision in 1984.  
Congress subsequently changed the law in this regard.

Subsequently, the veteran experienced a myocardial 
infarction.  According to a December 1999 VA radiologic 
report, the veteran was diagnosed with atherosclerotic 
and/or hypertensive cardiovascular disease, which had 
developed some years earlier.  This diagnosis was repeated 
by VA in August 2000.

According to the veteran's certificate of death, he died on 
February [redacted], 2000.  The certifying physician noted that the 
immediate cause of death was due to cardiopulmonary arrest, 
with additional contributing causes.  

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded 
to a surviving spouse upon the service-connected death of 
the veteran, with service connection determined according to 
the standards applicable to disability compensation.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); 
see 38 U.S.C.A. Chapter 11.  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available. 38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases specific to prisoners or war are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more any time after separation from service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  The 
applicable diseases include beriberi, including beriberi 
heart disease, and peptic ulcer disease.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).  Similarly, some chronic 
diseases are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arteriosclerosis, brain hemorrhage, and peptic 
ulcer).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Review of the claims folder revealed that the veteran was 
awarded service connection for post-traumatic stress 
disorder (PTSD) and tuberculosis during his lifetime.  The 
appellant contends that her husband died as a result of the 
veteran's internment as a prisoner of war.  When the Board 
denied the veteran's claim for service-connection for 
beriberi in 1984, the decision was based on law that has 
since been amended.  The Board will analyze the appellant's 
claim pursuant to the current law.

The veteran's service personnel records indicate that he was 
a prisoner of war for 39 months.  As a prisoner he was part 
of the Bataan Death March.  During the veteran's lifetime, 
he maintained in various written statements that in 1943, 
while he was in Manchuria, a doctor, who was also a prisoner 
at the time, diagnosed him with beriberi.  As noted, no 
medical records were kept while the veteran was a prisoner 
of war.  History, however, has documented the treatment of 
the prisoners of war that were involved at the fall of 
Corregidor and the Bataan Death March, the prisoners' diet 
and their medical problems resulting therefrom.  
Subsequently, the veteran was moved to Manchuria.  In light 
of the foregoing, the Board finds the written statements of 
record provided by the veteran during his lifetime credible 
regarding his malnourishment and diagnosis of beriberi by a 
physician during his internment.  

The post-service medical evidence shows that the veteran 
developed ischemic heart disease in the late 1990s.  With 
respect to this issue, the following excerpt from the 
Federal Register provides the legislative history with 
respect to this issue.  59 Fed. Reg. 35464 (1994): 

In 1970, Congress passed Public Law 91-376, § 3, 84 
Stat. 787, 788 (1970), which established a presumption 
of service connection for seven categories of diseases 
and conditions, including "beriberi (including beriberi 
heart disease)," developing to a ten-percent degree of 
disability at any time after active service in the case 
of a veteran held as a prisoner of war in World War II, 
the Korean Conflict, or the Vietnam War who suffered 
from dietary deficiencies, forced labor, or inhumane 
treatment in violation of the Geneva Conventions. The 
intent of Congress was to recognize diseases suffered 
by former prisoners of war during captivity for which 
there is no medical documentation. 

Concern remained, however, as to the problems 
encountered by these veterans in their efforts to prove 
service connection for disabilities attributable to the 
conditions of their capture and imprisonment. Some 
claimed that their ability to prove service connection 
for disabilities was hampered because there are 
inadequate medical records and that certain 
disabilities which were considered to be minor at the 
time of release from service were becoming more 
serious. Congress therefore enacted the Former Prisoner 
of War Benefits Act of 1981, Public Law 97-37, 95 Stat. 
935, which eliminated the requirement that former 
prisoners of war must have suffered from dietary 
deficiencies, forced labor, or inhumane treatment 
during confinement in order to qualify for the 
presumption of service connection. 

Beriberi is a disease caused by a deficiency of 
thiamine (vitamin B1). Early thiamine deficiency is 
characterized by anorexia, irritability, and weight 
loss. Later, patients experience weakness, peripheral 
neuropathy, headache, and tachycardia. Advanced 
thiamine deficiency presents with involvement of two 
major organ systems predominantly: the cardiovascular 
system (the syndrome known as "wet beriberi," i.e., 
beriberi heart disease) and the nervous system, both 
central and peripheral (known as "dry beriberi"). Cecil 
Textbook of Medicine 1171 (James B. Wyngaarden, M.D., 
Lloyd H. Smith, Jr., M.D., J. Claude Bennett, M.D., 
ed., 1992). 

In 1992, the Medical Follow-up Agency of the Institute 
of Medicine, National Academy of Sciences, issued a 
study entitled "The Health of Former Prisoners of War" 
which reported the results of a medical examination 
survey of former World War II and Korean Conflict POWs 
and comparable control groups. That study found what it 
termed a noteworthy association between ischemic heart 
disease and earlier reporting of localized edema of 
feet, ankles and legs-presumably due to beriberi heart 
disease (wet beriberi)-while in captivity. While there 
is no known satisfactory explanatory biological 
mechanism linking beriberi or malnutrition and 
subsequent chronic heart disease, the examination data 
from the current study provides epidemiological 
evidence to suggest there is a connection between 
conditions during captivity and the later development 
of ischemic heart disease. According to the study, the 
reporting of edema in prison camp indicates a specific 
nutritional deficiency, beriberi, and the location of 
edema in the feet, ankles and legs is presumably 
related to beriberi heart disease in prison camp which 
is caused by thiamine deficiency. 

After reviewing this study the Secretary has 
determined, in keeping with the intent of Congress to 
provide a presumption of service connection for former 
prisoners of war who have diseases which result from 
dietary inadequacies or unsanitary conditions and for 
which service connection may be difficult to establish, 
that the term beriberi heart disease found at 
38 U.S.C.A. § 1112(b)(2) includes ischemic heart 
disease if the former prisoner of war suffered 
localized edema during captivity. 

59 Fed. Reg. 35464-65 (1994).

The record shows that the veteran was malnourished while he 
was a prisoner of war and that he developed beriberi based 
on a diagnosis by a doctor who was also a P.O.W. in 
Manchuria.  In the late 1990s, the veteran developed 
ischemic heart disease, which is a presumptive disorder 
pursuant to 38 C.F.R. § 3.309(c).  Furthermore, the 
veteran's certificate of death indicates that the immediate 
cause of death was heart failure.  Therefore, service 
connection for the cause of the veteran's death is 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

